Case 7:19-cv-00863-EKD-JCH Document 71 Filed 11/20/20 Page 1 of 12 Pageid#: 331




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                    Roanoke Division

 TRAVIS WAYNE TOLLEY,
                Plaintiff
 v.                                                             Civil Action No. 7:19-cv-00863


 ALAN W. BUZZARD, BEN CALDWELL,
 and GREG GARDNER,
                       Defendants.


      BRIEF IN SUPPORT OF DETECTIVE ALAN BUZZARD’S MOTION TO DISMISS
                 TOLLEY’S SECOND AND THIRD CAUSE OF ACTION

        Comes now your Defendant, Alan W. Buzzard, (“Detective Buzzard”), by counsel, and

 submits the following Brief in Support of his Rule 12(b)(6) F.R.C.P. Motion to Dismiss Plaintiff

 Travis Wayne Tolley’s (“Tolley”) attempted Fourth Amendment “unlawful detention” claim entitled

 “Second Cause of Action” and attempted First Amendment Free Exercise of Religion claim entitled

 “Third Cause of Action” in his now Third Amended Complaint (Doc. #69):

                                          FACTS PLED

 1.     Facts Alleged as to Second Cause of Action:

        In Tolley’s Third Amended Complaint, (Doc. #69), he attempts to allege a Fourth Amendment

 “unlawful detention” claim against Detective Alan Buzzard and two other Defendants. Tolley alleges

 in conclusory fashion that on March 1, 2018, the Defendants:

        “unlawfully seized in violation of his Fourth Amendment right to liberty when he was
        forced to stand naked and handcuffed in his living room for more than half an hour
        while his home was searched and while the officers laughed at him and mocked him.”
        (Doc. #69, ¶72).

        In ¶71 of his Third Amended Complaint, Tolley incorporates by reference preceding factual

 allegations in his complaint as the basis of his attempted Fourth Amendment claim.
Case 7:19-cv-00863-EKD-JCH Document 71 Filed 11/20/20 Page 2 of 12 Pageid#: 332




         Tolley attempts to support his Fourth Amendment “Second Cause of Action” claim with the

 following factual allegations pertaining to conduct of other officers (not named as defendants):

         ¶24. Shortly before the search warrant was executed, Mr. Tolley burned some trash in
         a barrel and went inside to shower. The trash in the barrel was burning brightly enough
         to disable a thermal imaging device that the law-enforcement officers attempted to use
         when they arrived a few minutes later to execute the search warrant.

         ¶25. The officers that executed the search warrant did so without announcing
         themselves and threw a flash grenade through the window before kicking in the door
         to the home.

         He then alleges that the non-defendant officers actually seized him;

         ¶26. Mr. Tolley was taking a shower when the officers broke into his home. He was
         seized by officers as he stepped out of the shower naked.

         ¶27. Mr. Tolley was handcuffed behind his back and was taken naked to his living
         room, where he stood while a large crowd of law-enforcement officers entered and
         left his home while the search was conducted.

         ¶28. The defendants mocked, laughed and berated Mr. Tolley as he stood naked in
         handcuffs while his home was searched.

         He then alleges as to Co-Defendant Gardner:

         ¶30. Eventually GARDNER placed shorts on Mr. Tolley, but did so in a manner to
         humiliate Mr. Tolley by taking up a position inches away from his penis.

         He goes on to add a time period allegation that the generic “defendants” required him to stand

 naked and handcuffed in his living room- he does not identify by whom - for more than thirty minutes

 while officers searched his home. In a conclusory fashion, Mr. Tolley claims – without alleging any

 facts in support – that there was no need to prevent him from dressing in order to protect anyone’s

 safety, alleging that:

         ¶36. Mr. Tolley repeated requested that he be allowed to dress. These requests were
         denied.

         (Tolley does not allege that he asked Buzzard to allow him to dress and does not allege that

 Buzzard denied the request).



                                                   2
Case 7:19-cv-00863-EKD-JCH Document 71 Filed 11/20/20 Page 3 of 12 Pageid#: 333




        ¶37. Mr. Tolley was forced to stand naked and handcuffed in his living room for more
        than thirty minutes as the law-enforcement officers vainly searched his home for
        contraband.

        ¶38. The officers deliberately detained Mr. Tolley and forced him stand naked and
        handcuffed long after they had secured the premises and in order to deliberately
        humiliate him.

        In his Third Amended Complaint Tolley does not allege that Buzzard, or any other

 defendant for that matter, applied any force to him, does not allege that he was ever touched by

 Buzzard, nor does he allege that anyone other than law-enforcement officers were present while he

 waited naked in handcuffs for thirty minutes while law-enforcement officers searched his entire

 home searching for items listed in the search warrant and anyone else who might be present.

        He asserts in conclusory fashion without any factual support that:

        ¶39. There was no need to prevent Mr. Tolley from dressing in order to protect
        anyone’s safety.

        As to Buzzard specifically, he stakes his Fourth Amendment claim on a single “mocking”

 allegation that, “BUZZARD said to Mr. Tolley, ‘you’re not a Christian because you’re a drug addict.’

 BUZZARD stated that he was willing to stand in front of God and asked Mr. Tolley if he was willing

 to do the same.” (Doc. #69 ¶33).


 2.     Facts Alleged as to Third Cause of Action:

        In Tolley’s Third Amended Complaint, (Doc. #69), he attempts to allege a First Amendment

 Free Exercise of Religion claim against Detective Alan Buzzard and the other named Defendants as

 his “Third Cause of Action.” Tolley alleges in conclusory fashion that the Defendants:

        “violated Mr. Tolley’s First Amendment right to free exercise of religious beliefs
        when they (i) forced him to recite a Bible verse while he was dressed only in shorts
        and handcuffed, (ii) denigrated his religious beliefs and mocked him for them, and
        (iii) destroyed property that contained religious content”. (Doc. #69 ¶75).




                                                   3
Case 7:19-cv-00863-EKD-JCH Document 71 Filed 11/20/20 Page 4 of 12 Pageid#: 334




         In ¶73 of his Third Amended Complaint, Tolley incorporates by reference preceding factual

 allegations in his complaint as the basis of his attempted First Amendment claim (as opposed to legal

 conclusions which the Court does not consider a ruling on Defendant’s Motion to Dismiss).

         As to Defendant Buzzard, Tolley stakes his attempted First Amendment free exercise claim

 on allegations that on March 1, 2018 during execution of a Search Warrant by Detective Buzzard:

         ¶29. Mr. Tolley had a canvas mounted on his wall with religious content, including
         Psalm 143:2 and he also had citations to Deuteronomy 6:6-9 placed above the doors
         in his home;

         ¶31. Upon discovering the canvas and the Bible verses, CALDWELL and BUZZARD
         mocked and berated Mr. Tolley as he stood naked and cuffed.

         ¶32. CALDWELL told Mr. Tolley that “you’re not a preacher boy” and demanded
         that Mr. Tolley recite Psalm 23. When Mr. Tolley complied, CALDWELL said “you
         make me sick.”

         ¶33. BUZZARD said to Mr. Tolley, “you’re not a Christian because you’re a drug
         addict.” BUZZARD stated that he was willing to stand in front of God and asked Mr.
         Tolley if he was willing to do the same.

         ¶48. BUZZARD ripped the canvas from the wall and destroyed it.

         ¶49. Mr. Tolley discovered that the defendants had taken one of his religious DVD’s
         and taped it to the wall with black tape as a clear message of desecration and
         intimidation.

                STANDARD OF REVIEW FOR MOTION TO DISMISS
            UNDER RULE 12(b)(6) F.R.C.P. MOTION FOR FAILURE TO STATE
                        A PLAUSIBLE CLAIM FOR RELIEF

         In order to survive a Rule 12(b)(6) F.R.C.P. motion, the Plaintiffs’ Complaint must contain

 “sufficient factual matter, accepted as true, to ‘state a claim for relief that is plausible on its face’”.

 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The Complaint’s factual allegations must produce an

 inference of liability strong enough to push the Plaintiffs’ claims “across the line from conceivable to

 plausible”. Iqbal at 683. Under Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007), not only must

 the Complaint contain facts sufficient to state a claim for relief that is plausible on its face, the



                                                     4
Case 7:19-cv-00863-EKD-JCH Document 71 Filed 11/20/20 Page 5 of 12 Pageid#: 335




 Complaint’s “factual allegations must be enough to raise a right to relief above the speculative level”.

 Twombly at 555. When a complaint pleads facts that are merely “consistent with” a defendant’s

 liability, it “stops short of the line between possibility and plausibility of entitlement to relief”.

 Twombly at 557. In Iqbal, the United States Supreme Court stated that two working principles

 underlie its earlier decision in Twombly. While a court reviewing a Rule 12(b)(6) motion must accept

 as true all of the factual allegations contained in a complaint, it is not bound to accept legal

 conclusions, including those couched as factual allegations. (emphasis supplied) Iqbal at 679.

 Only a complaint that states a plausible claim for relief survives a motion to dismiss. Iqbal at 679;

 Twombly at 556. In determining whether a complaint states a plausible claim for relief, the court

 engages in a “context-specific task that requires the reviewing court to draw on its judicial experience

 and common sense”. Iqbal at 679. Finally, where actual “well pleaded facts” do not permit the Court

 to infer more than the mere “possibility of misconduct”, the pleader is not entitled to relief. Iqbal at

 679. Mere formulaic recitals of the elements of a cause of action supported by mere conclusory

 statements do not suffice to state a plausible claim for relief. Iqbal at 678.

         In order to state a plausible claim against an individual the complaint must plead how each

 individual acted personally in any claimed deprivation of constitutional rights. In Williamson v.

 Stirling, 912 F.3d 154 (4th Cir. 2018) the Fourth Circuit reaffirmed that while “Section 1983 authorizes

 a plaintiff to sue for an alleged deprivation of a federal constitutional right by an official acting “under

 color of” state law. See Phillips v. Pitt Cty. Mem. Hosp., 572 F.3d 176, 180 (4th Cir. 2009), in order

 to establish personal liability under § 1983, however, the plaintiff must “affirmatively show[ ] that the

 official charged acted personally in the deprivation of the plaintiff’s rights.” Wright v. Collins, 766

 F.2d 841, 850 (4th Cir. 1985) (internal quotation marks omitted). That is, the official’s “own individual

 actions” must have “violated the Constitution.” See Ashcroft v. Iqbal, 556 U.S. 662, 676, 129 S.Ct.




                                                      5
Case 7:19-cv-00863-EKD-JCH Document 71 Filed 11/20/20 Page 6 of 12 Pageid#: 336




 1937, 173 L.Ed. 2d 868 (2009). Importantly, mere knowledge of such a deprivation does not suffice.

 Wright, 766 F.2d at 850.” Williamson at 171.

         As this Court previously noted under §1983, liability is “personal, based upon each

 defendant’s personal involvement.” Trulock v. Freeh, 275 F.3d 391, 402 (4th Cir. 2001). See also

 Wilcox v. Brown, 877 F.3d 161, 170 (4th Cir. 2017) (explaining that liability will lie under §1983 only

 “where it is affirmatively shown that the official charged acted personally” in the violation of

 plaintiff’s rights).


        ARGUMENT AS TO FOURTH AMENDMENT SECOND CAUSE OF CATION

         Based on the only actions alleged against Buzzard specifically in Tolley’s Third Amended

 Complaint “Second Cause of Action,” while troubling, no plausible claim for relief of an “unlawful

 seizure” by Buzzard under the Fourth Amendment is stated.

          Law-enforcement officers executing a search warrant in a home may detain the occupants

 while they conduct the search. LA County v. Rettele, 550 U.S. 609, 613 (2007). Such a detention

 “represents only an incremental intrusion on personal liberties,” which is balanced against

 “preventing flight in the event that incriminating evidence is found; minimizing risk to officers; and

 facilitating the orderly completion of the search.” Rettele, 550 U.S. at 613-614. Determining whether

 a detention violates the Fourth Amendment hinges on a test of objective reasonableness. Id. at 614.

 Police officers may take reasonable actions to secure the premises during a search, and ensure their

 own safety and the efficacy of the search. Id.

         Encountering naked occupants of a home, especially someone coming out of the shower,

 during the execution of a search warrant is not novel. A police officer in that scenario does not violate

 the Fourth Amendment by requiring a naked individual to remain naked for some period of time. See,




                                                    6
Case 7:19-cv-00863-EKD-JCH Document 71 Filed 11/20/20 Page 7 of 12 Pageid#: 337




 e.g., Rettele, 550 U.S. at 615. Rather, whether the officers’ actions violate the Fourth Amendment is

 a context-specific and highly dependent on the circumstances of each particular case.

        While Tolley in his Third Amended Complaint adds allegations in Paragraphs 36-39 which

 on their face seem to match some of the predicate facts in Hutchinson v. Lemmon, 436 Fed.Appx. 210

 (4th Cir. 2011), a number of contextually critical facts present in Hutchinson are not present in

 Tolley’s complaint, i.e.: that the person seized by a male law-enforcement officer was a female who

 drew firearms on her to seize her and forcibly grabbed her by the hair and pushed her naked to the

 ground. As opposed to Hutchinson, there is no allegation by Tolley that when he was taken to his own

 living room that he was forcibly required to lie naked face-down alongside anyone, not to mention a

 person of the opposite sex as opposed to Hutchinson and no one other than law-enforcement officers

 involved in the search is alleged to have been present. Tolley does allege that he asked to be allowed

 to put his clothes on and that that request was denied. He does not identify Buzzard as having been

 asked nor having denied his claimed request. He admits shorts were put on him by another defendant

 but complains that it took too long. His Fourth Amendment Complaint is grounded on his allegation

 that he was mocked and required to stand naked during the time the officers searched his entire home

 pursuant to the search warrant “vainly” for items within the scope listed in the search warrant. While

 Tolley alleges in ¶39 of his Third Amendment Complaint that “there was no need to prevent Mr.

 Tolley from dressing in order to protect anyone’s safety” he does not allege facts in support of that

 conclusion and the Court is not bound to accept the conclusory allegation couched as a factual

 allegation in ruling on a Motion to Dismiss. Iqbal at 679.

        In order to establish personal liability of Defendant Detective Alan Buzzard for any claimed

 constitutional violation, including under the Fourth Amendment, Tolley must affirmatively allege

 how Buzzard acted personally in the deprivation of the claimed constitutional violation. Williamson




                                                   7
Case 7:19-cv-00863-EKD-JCH Document 71 Filed 11/20/20 Page 8 of 12 Pageid#: 338




 v. Stirling, 712 F.3d. 154 (4th Cir. 2018). (See also Wilcox v. Brown, 877 F.3d. 161, 170 (4th Cir.

 2017) explaining that liability will lie under § 1983 only “where it is affirmatively shown that the

 official charge acted personally” in the violation of Plaintiff’s rights). Although Tolley was advised

 of this requirement before filing his now Third Amended Complaint, he failed to do so. Tolley simply

 alleges in his Complaint that an unnamed non-defendant law-enforcement officer while executing a

 search warrant on March 1, 2018 (which he does not challenge) after knocking on the door to his

 house (Doc. #69 ¶25) seized him as “he stepped out of the shower naked” (Doc. #69 ¶26) and then

 took him to the living room and then left him there. (Doc. #69 ¶27). As to Defendant Buzzard, the

 only actions Tolley alleges, largely in conclusory fashion, are that Buzzard “mocked and berated

 him…as he stood naked and handcuffed in his living room for more than thirty minutes” while

 searching his residence (Doc. #69 ¶37) before Co-Defendant Gardner put shorts on him. (Doc. #69

 ¶30). As to Defendant Buzzard, Tolley claims only as to Buzzard that he “mocked and berated him”

 (Doc. #69 ¶31) by telling him “you’re not a Christian because you’re a drug addict” and then “Buzzard

 stated that he was willing to stand in front of God and asked Mr. Tolley if he was willing to do the

 same.” (Doc. #69 ¶33). Tolley does not allege that anyone other than law-enforcement officers who

 participated in the execution of the search warrant were present in his home on March 1, 2018, and

 unlike in Hutchinson, he does not allege that Buzzard touched him in any offensive manner.

        The only actions alleged by Tolley against Buzzard in the Third Amended Complaint “Second

 Cause of Action,” while troubling, pale in comparison to the facts in Hutchinson and do not state a

 plausible claim for relief of an unlawful seizure under the Fourth Amendment. Under Rettele, the

 unnamed officers initially entering the house to execute the search warrant had a right to seize him

 for a reasonable period of time while they searched “vainly,” as Tolley claims (¶72 and ¶37), and any




                                                   8
Case 7:19-cv-00863-EKD-JCH Document 71 Filed 11/20/20 Page 9 of 12 Pageid#: 339




 actions attributed to Buzzard in the complaint pale in comparison to the allegations in Hutchinson and

 do not, when objectively viewed, state a plausible claim of a violation of the Fourth Amendment.

                 ARGUMENT AS TO FIRST AMENDMENT FREE EXERCISE
                            THIRD CAUSE OF ACTION

         In order to state a plausible First Amendment free exercise claim, Tolley must allege – which

 he does not – that Buzzard’s actions placed a “substantial burden” on Tolley’s exercise of religion.

 Thomas v. Review Bd., 450 U.S. 707, 718 (1981), Wisconsin v. Yoder, 406 U.S. 205, 218 (1972).

 Tolley does not allege in his Third Cause of Action that Buzzard, or for that matter any other

 defendant, placed a substantial burden or any burden on his observation of a religious practice. Nor

 does Tolley allege that Buzzard conditioned any benefit upon conduct prescribed by Tolley’s religious

 faith or put any pressure on him to violate professed religious beliefs. Thomas v. Review Bd., 450 U.S.

 707, 718 (1981). While Tolley alleges in ¶48 and ¶29 that Buzzard ripped a canvas mounted on his

 wall which allegedly contained religious content and destroyed it and in ¶49 that one of the defendants

 (unidentified in the complaint) taped one of his religious DVD’s to his wall with black tape, he does

 not allege how the claimed loss of the canvas containing an alleged verse from Psalms or the DVD

 taped to his wall placed any, not to mention a substantial, burden on the practice of his religion. Tolley

 does not allege that the claimed destruction of his canvas prevented him from participating in prayer

 or why a copy of Psalm 143:2 would not suffice. In fact, Tolley alleges in ¶32 of his Third Amended

 Complaint that on March 1, 2018, he recited Psalm 23 apparently from memory to co-defendant

 Caldwell. As the District Court noted in Miller v. Ferguson, 2019 WL 4933404 (PA 2019) in response

 to a similar allegation, “while troubling, the allegation of wrongful conduct does not rise to a level of

 constitutional dimension merely because the destroyed property was used by Miller for religious

 observance.”




                                                     9
Case 7:19-cv-00863-EKD-JCH Document 71 Filed 11/20/20 Page 10 of 12 Pageid#: 340




         While a gratuitous destruction of the canvas (denied by Det. Buzzard) during the March 1,

  2018 execution of a search warrant could potentially support a Fourth Amendment claim such as in

  Tolley’s “First Cause of Action” in his Third Amended Complaint, under Cybernet v. Davis, 954

  F.3d. 162 (4th Cir. 2020), the factual allegations of conduct attributed to Buzzard’s in Tolley’s Third

  Amended Complaint do not state a plausible First Amendment free exercise of religion claim against

  Buzzard.

                        DETECTIVE ALAN W. BUZZARD IS ENTITLED
                               TO QUALIFIED IMMUNITY

         Detective Buzzard is entitled to qualified immunity as to all claims asserted by Tolley as to

  Tolley’s “Second Cause of Action” Fourth Amendment claims and “Third Cause of Action” First

  Amendment Free Exercise claim at the pleadings stage because he did not violate a clearly established

  right based on the specific allegations as to him. Qualified immunity provides immunity from suit

  rather than a mere defense to liability. Mitchell v. Forsyth, 472 U.S. 511, 526 (1985). Thus, it should

  be resolved at the earliest possible stage of litigation. Anderson v. Creighton, 483 U.S. 635, 646,

  n.6 (1987) (emphasis added). Indeed, qualified immunity “is effectively lost if a case is erroneously

  permitted to go to trial.” White v. Pauly, 137 S. Ct. 548, 551-52 (2017). The safe harbor of qualified

  immunity ensures that public employees will not be liable for bad guesses in gray areas, but

  only for transgressing bright lines. Maciariello v. Sumner, 973 F.2d 295, 298 (4th Cir. 1992)

  (emphasis added).

         The Supreme Court has outlined a two-pronged test governing qualified immunity. The first

  prong considers whether the facts, viewed in the light most favorable to the plaintiff, make out a

  violation of a Constitutional right. If they do, the second prong considers whether the constitutional

  right in question was “clearly established” at the time of the defendants’ alleged violation. Pearson v.




                                                    10
Case 7:19-cv-00863-EKD-JCH Document 71 Filed 11/20/20 Page 11 of 12 Pageid#: 341




  Callahan, 555 U.S. 223, 231-32 (2009). The Court has discretion to determine which prong to address

  first. Hunsberger v. Wood, 570 F.3d 546, 552 (4th Cir. 2009).

         A clearly established right is not discussed in a generalized fashion, but instead must be

  defined at a high level of particularity. Wilson v. Kittoe, 337 F.3d 392, 403 (4th Cir. 2003). The

  Supreme Court recently reiterated that “clearly established law must be ‘particularized’ to the

  facts of the case…[o]therwise, plaintiffs would be able to convert the rule of qualified

  immunity…into a rule of virtually unqualified liability simply by alleging violation of extremely

  abstract rights.” White, 137 S. Ct. 548, 552 (2017) (emphasis added).

         [A] court must ask whether it would have been clear to a reasonable officer that the
         alleged conduct “was unlawful in the situation he confronted.”,,, If so, then the
         defendant officer must have been either incompetent or else a knowing violator of the
         law, and thus not entitled to qualified immunity. If not, however–i.e., if a reasonable
         officer might not have known for certain that the conduct was unlawful–then the
         officer is immune from liability.

  Ziglar v. Abbasi, 137 S. Ct. 1843, 1867 (2017).

         WHEREFORE, your Defendant moves the Court to grant his previously filed its Rule

  12(b)(6) F.R.C.P. Motion to Dismiss Tolley’s “Second Cause of Action” and “Third Cause of Action”

  in the Third Amended Complaint, with prejudice.



                                        ALAN W. BUZZARD
                                           By Counsel



  s/Richard H. Milnor
  Richard H. Milnor, Esquire (VSB #14177)
  Zunka, Milnor & Carter, Ltd.
  414 Park Street
  P O Box 1567
  Charlottesville VA 22902
  Telephone: (434) 977-0191
  Facsimile: (434) 977-0198



                                                    11
Case 7:19-cv-00863-EKD-JCH Document 71 Filed 11/20/20 Page 12 of 12 Pageid#: 342




  rmilnor@zmc-law.com
         Counsel for Alan W. Buzzard




                                     CERTIFICATE OF SERVICE

          I hereby certify that on the 20th day of November, 2020, I electronically filed the foregoing

  Brief with the Clerk of the Court using the CM/ECF system, which will send notification of such

  filing to all counsel of record.


  s/Richard H. Milnor
  Richard H. Milnor, Esquire (VSB #14177)
  Zunka, Milnor & Carter, Ltd.
  414 Park Street
  P O Box 1567
  Charlottesville VA 22902
  Telephone: (434) 977-0191
  Facsimile: (434) 977-0198
  rmilnor@zmc-law.com
         Counsel for Alan W. Buzzard




                                                   12
